 In the Matter of DARLING UTAHCORPORATION, EMPLOYERandRETAILCLERKS INTERNATIONAL ASSOCIATION, A. F. L., PETITIONERCaseNo. 00-RC-541.-DecidedAugust 9,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition .duly filed, a hearing was held before Harry Bam-ford, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case the Board finds:1.The Employer, a Delaware corporation, operates a retail storein Salt Lake City, Utah.During the fiscal year ending January 31;1949, the Employer made purchases of merchandise for its store inexcess of $250,000, of which 95 percent was shipped to it directly fromoutside the State.During the same period it made sales in excessof $500,000 of which approximately 96 percent was sold within theState.The Employer is a wholly owned subsidiary of the DarlingStores Corporation, incorporated in the State of New Jersey, whichowns and operates 107 stores in 30 States. The Darling Stores Cor-poration made purchases during the year ending January 31, 1949,amounting approximately to $18,000,000, and sales amounting approx-imately to $28,000,000.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.,.2.The labor organization involved claims, to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sectidn 9 (c)(1) and Section 2 (6) and (7) of the Act.1Matter of Whitney's,81 N.L.R.B.75;Matter of Whitney'sDepartment Stores,73 N. L. R. B. 1245.85 N. L. IL. B., No. 113.614 6154.The appropriate unit :The Petitioner seeks certificationas representativeof a unit com-posed of allthe Employer's employees in its Salt Lake City, Utah, store,excluding guards and supervisors as defined in the Act. The Employercontendsthat the appropriate unit should include the employees of theEmployer's concessionaires.There is disagreement also about two de-partment managers, one bookkeeper whom the Employer considers a.confidential employee, and a few employees who regularly work onSaturdays only, all of whom the Petitioner would include and theEmployer would exclude from the unit.Leased department employees:The Employer operates a retail storeselling principally dresses, women's coats, blouses, skirts, underwear,beach wear, and other women's and children's ready-to-wear clothes.It leasesout to concessionaires the following departments : the shoeand electrical appliances departments, photographic studio, beautysalon, and restaurant.2Although the Employerexercisessome control over the leased de-partment employees, he has nothing to do with their pay rates or withactually paying them.The concessionaires themselves or their man-agers determine'how much and at what periods to pay their employees,and issue their pay checks.These employees work under the directcontrol and supervision of the concessionaires.The employees of con-cessionairesalso have different vacation and sick leave privileges fromthose of the Employer's employees.We believe that the employees of the concessionaires do not possesssufficient interests in common with employees in other departments ofthe store to be joined for collective bargaining purposes with the latter.We shall therefore exclude them from the unit.'Department managers:One of thesemanagers isin charge of thedresses, coats, and suits department, which has four sales girls.Theother is in charge of the children's department, which has one sales girl.The Employer's general manager testified that both these managers arein complete charge of their respective departments.Both direct thework of the girls in their respective departments, give them time offwhen and if appropriate, reprimand them for poor work, and each caneffectively recommend the hiring or discharging of the sales girls under'All the concessionaires have intervened in this proceeding and were represented bythe Employer's counsel.They all requested that the employees in their leased depart-ments be included in the same unit with the other employees of the Employer.3Matter of J. M. High Company,78 N. L. R. B. 876, and cases cited therein. Cf.Matter of Taylor'sOak Ridge Corporation,74 N. L. R.B. 930.See alsoDenton's Inc.,T/A the Robinson-Schwenn Stores,83 N. L. it. B. 35. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDher direction.We find that the two department managers, aresupervisors within'the meaning of the Act:'Bookkeeper:The Employer asserts that the bookkeeper is a confi-dential employee, pointing to the fact that she has access to the Em-ployer's. safe where the Employer's ;files on its labor relations are kept.As bookkeeper she has knowledge of the salaries of the various em-ployees and of the financial arrangements between the Employer andconcessionaires.She has, however, no functions to perform involvingthe Employer's labor relations.She does not open and read the mailfrom the main office, nor does she type any letters addressed to themain office by the local manager regarding labor relations.We findthat this bookkeeper is not a confidential employee within the Board'scustomary definition and shall include her in the unit.5Part-time employees:There are four regular part-time employees,three sales girls and one cashier, who work each Saturday.Theseemployees do the same work as the other employees in their particular;categories.On Saturdays they arrive at and leave the store at thesame time as the other regular store employees.They receive aboutthe same rate of pay as the others do.We find that as regular part-time employees they possess sufficient interests in common with theother employees in the store to warrant their inclusion in'the unit.'We find that all the employees of the Employer's Salt Lake City,Utah, store, including the bookkeeper and regular part-time employees,but excluding employees in the leased departments, guards, the depart-ment managers, and other supervisors as defined in the Act, constitutea unit appropriate for collective bargaining purposes within the meaai-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date of4Matter of Foster Wheeler Corporation,79 N. L. R. B. 1062. Cf.Matterof Block andKuhl Department Stores,83 N. L. R. B. 418.5Matter of W. K. B. H., Inc.,81 N. L. R. B. 63;Matter of ChryslerCorporation,84N. L. R. B. 516 ;Matter of ,Inter-Mowntazn *Telephbne Co:,79'N. L. R. B. 715.6Matter of Burrows & Sanborn, Inc.,81 N. L. R. B. 1308. DARLING UTAH CORPORATION617thisDirection of Election,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election,and also.excluding employeeson strike who are not entitled to reinstatement,to determinewhetheror not they desire to be represented,for purposes of collective bargain-ing, by Retail Clerks International Association,A. F. L.